Case: 14-60520       Document: 00513095346         Page: 1     Date Filed: 06/26/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                                United States Court of Appeals
                                                                                         Fifth Circuit

                                                                                       FILED
                                     No. 14-60520                                  June 26, 2015
                                   Summary Calendar
                                                                                  Lyle W. Cayce
                                                                                       Clerk
RIZWAN RAHIM-MOMIN, also known as Rizwan Rahim,

                                                  Petitioner

v.

LORETTA LYNCH, U.S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A200 943 143


Before DAVIS, BARKSDALE, and OWEN, Circuit Judges.
PER CURIAM: *
       Rizwan Rahim-Momin, a native and citizen of India, entered the United
States illegally and was ordered removed. Rahim-Momin petitions for review
of an order of the Board of Immigration Appeals (BIA), upholding the
Immigration Judge’s (IJ’s) determination that Rahim-Momin was not entitled
to asylum, withholding of removal, or protection under the Convention Against
Torture (CAT), because his claims were not credible and, alternatively, lacked


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 14-60520    Document: 00513095346      Page: 2   Date Filed: 06/26/2015


                                 No. 14-60520

merit.   He asserts he explained many of the omissions from his written
application and the discrepancies between his testimony and application. He
also contends his credible testimony establishes he more likely than not will
be persecuted and tortured based upon his race and political opinion upon
return to India.
      Only the BIA’s decision is reviewed, “unless the IJ’s decision has some
impact on” that decision. Wang v. Holder, 569 F.3d 531, 536 (5th Cir. 2009).
Review of the factual determination that an alien is not eligible for asylum,
withholding of removal, or CAT relief is for substantial evidence. E.g., Chen v.
Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006). Under this standard, we may
not reverse an immigration court’s factual findings unless “the evidence was
so compelling that no reasonable factfinder could conclude against it”. Wang,
569 F.3d at 537 (citation omitted).        Furthermore, an adverse credibility
determination may be supported by “any inconsistency or omission”, provided
“the totality of the circumstances establishes that an asylum applicant is not
credible”. Id. at 538 (emphasis in original) (internal citation and quotation
marks omitted).
      The evidence does not compel a conclusion contrary to that reached by
the IJ and BIA regarding either petitioner’s credibility or his eligibility for
asylum, withholding of removal, or protection under the CAT.
      DENIED.




                                       2